DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 18 is amended as:
The method of Claim [[16]] 17, wherein the box structure is formed from a
material that is rigid when at room temperature and the aperture cover is formed from a material that is resiliently flexible when at room temperature.

Claim 19 is amended as:
The method of Claim [[16]] 17, wherein the aperture cover is overmolded
onto the box structure about a periphery of the aperture.


Claim 20 is amended as:
The method of Claim [[16]] 17, wherein the box structure includes a plurality
of the apertures with each of the aperture covers covered by one of the aperture covers, wherein at least two of the aperture covers are connected to each other during the second shot of the molding process.

Allowable Subject Matter
Claims 1, 4-6, 8-21 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” An electrical box assembly, a box structure, a plurality of walls, an aperture formed through one of the walls for providing access to the interior of the box structure; an aperture cover extending over the aperture, wherein the aperture cover is formed from a resiliently flexible material, wherein the aperture cover includes a slit forming feature, the formation of a slit through the aperture cover for providing access to the interior of the box structure through the aperture, wherein the slit forming feature is an indentation formed in the aperture cover, and wherein the indentation extends into an outer surface of the aperture cover opposite the interior of the box structure.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 17 with the allowable feature being:" A method of manufacturing an electrical box assembly comprising the steps of: molding a box structure in a first shot of a molding process, an aperture formed through one of the walls for providing access to the interior of the box structure; molding an aperture cover over the aperture of the box structure in a second shot of the molding process."
Therefore, claim 17 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 21 with the allowable feature being:” An electrical box assembly, a box structure including an interior, an aperture formed through one of the walls for providing access to the interior of the box structure; an aperture cover , wherein the aperture cover is formed from a resiliently flexible material, wherein the aperture cover includes a slit forming feature, the slit forming feature configured to aid in the formation of a slit through the aperture cover for providing access to the interior of the box structure through the aperture, and wherein the slit forming feature is a plurality of perforations formed in the aperture cover.”
Therefore, claim 21 is allowed.

Claims 4-6, 8-16 and 18-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847